             Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 1 of 29




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                               § Chapter 11
    In re:                                                     §
                                                               § Case No. 20-32437 (MI)
    PERMICO MIDSTREAM PARTNERS                                 §
    HOLDINGS, LLC, et al.,                                     § (Jointly Administered)
                                                               §
                    Debtors.1                                  §


                        HGC MIDSTREAM INV, LLC’S
            OBJECTION TO PERMICO ENERGIA, LLC’S EMERGENCY
     MOTION TO DISMISS BANKRUPTCY CASES PURSUANT TO 11 U.S.C. § 1112(B)

             HGC Midstream INV, LLC (“HGC”), as a Series A Member of Permico Midstream

Partners Holdings, LLC (“Holdings”), hereby files this objection (the “Objection”) to Permico

Energia, LLC’s Emergency Motion to Dismiss Bankruptcy Cases Pursuant to 11 U.S.C. § 1112(b)

[Docket No. 22] (the “Motion”) and respectfully states as follows:

                                      PRELIMINARY STATEMENT2

             1.    The Motion should be denied because, under the governing transaction documents,

HGC validly exercised its right to remove Permico Energia LLC (“Energia”) as Manager of

Holdings based on its numerous defaults, gross mismanagement of the project, and failure to

achieve financing by the absolute deadline under such transaction documents. HGC also properly

removed directors appointed by Energia and the other sponsor, and appointed replacement

directors of Holdings who validly authorized the filing of these bankruptcy cases.




1
    The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
    follows: Permico Midstream Partners Holdings, LLC (6374) and Permico Midstream Partners LLC (7902). The
    location of the Debtors’ corporate headquarters and service address is 9301 Southwest Freeway, Suite 308, Houston,
    TX 77074.
2
    Capitalized terms used but not otherwise defined in the Preliminary Statement have the meaning ascribed to them
    herein.
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 2 of 29




       2.     As discussed further below, HGC agreed to provide the bulk of the funding for

Holdings’ $79.7 million Development Budget, which provides funding for the development (but

not construction) of the Project (the “Development Phase”) to enable Holdings to achieve Project

Debt Financing and Project Equity Financing to complete the Project (“Financial Close” or “FID”).

As the secured lender under the Development Loan Agreement, HGC has loaned Permico

Midstream Partners LLC (“Permico”) $30 million. As a Series A Member under the LLC

Agreement, HGC has contributed to Holdings approximately $6.1 million in capital, with a

commitment (if all conditions are met) to contribute an additional $39 million. Energia and

Conquista, by contrast, have contributed only a combined $10 million in capital, with no further

commitment to provide additional capital.

       3.     Under Holdings’ LLC Agreement, Holdings and Energia agreed to develop the

Project in accordance with the Development Budget (and associated schedule) and consistent with

the Project Pro Forma. Holdings and Energia also agreed they would not take certain actions, such

as making payments, incurring contractual obligations and liens, and purchasing assets that were

not in accordance with the Development Budget or the Project Pro Forma. The LLC Agreement

and the Development Loan Agreement provide HGC the right to extensive information about the

Company and the Project. However, information furnished by Holdings was regularly incomplete

and insufficient, raising only more questions than they answered, and Holdings used HGC’s

requests for clarification and explanation as an excuse to blame HGC for Holdings’ delays.

       4.     Based on the allegations in the Motion, HGC allegedly soured on the Project

approximately six weeks after providing $30 million in funding for no reason whatsoever and then

devised a scheme to improperly delay additional funding for over ten months (while at the same

time funding an additional $6.1 million and offering to fund a further $6.4 million under certain



                                               2
         Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 3 of 29




conditions) so it could assert that various Removal Events had occurred, thereby allowing HGC to

remove and replace Holdings’ Board and Manager and file these Chapter 11 Cases. To say this

version of events strains credulity is an understatement. In reality, as discussed further below, the

Debtors’ and Energia’s numerous material defaults precipitated the disputed capital calls and

eventually led to the removal of Holdings’ Board and Manager and the filing of these Chapter 11

Cases.

         5.    First, although HGC did not discover the full details until later, in May 2019 the

Debtors ordered over $177 million of pipe in direct violation of multiple provisions of the LLC

Agreement and the Development Loan Agreement. Thus, the Debtors’ first material breach of the

LLC Agreement and the Development Loan Agreement—which Energia makes only one oblique

reference to fourteen pages into the Motion—occurred almost immediately after the parties entered

into the definitive documents and before the Debtors even issued the First Capital Call. For further

context, Holdings’ LLC Agreement and the Development Loan Agreement included a

Development Budget with a total budget of approximately $79.7 million. In other words, the

Debtors spent more than double the entire Development Budget on pipe alone, even though the

Debtors were obligated to both notify HGC and obtain its approval prior to making any

modifications to the Development Budget, executing any equipment supply agreement in excess

of $5 million, or incurring liens.

         6.    Additionally, the Debtors’ unexplained changes to the Development Budget and

delays in the Project’s milestones, which were improperly reported to HGC upon submission of

the First Capital Call, together with other unsatisfied capital call conditions caused HGC to dispute

the capital call notice and request additional information not in its possession. Despite suggestions

to the contrary in the Motion, HGC was fully entitled to make such requests under the LLC



                                                 3
        Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 4 of 29




Agreement because Holdings had not satisfied the requirements of a valid capital call. After

multiple information requests and the parties entering into a waiver letter, pursuant to which the

Debtors withdrew the First Capital Call, HGC (i) funded $6.1 million for a substantial number of

expenses, including a $2 million surplus for ongoing operating expenses, and (ii) conditioned

further funding on the Debtors’ compliance with a revised Development Budget and a remedial

action plan to address the milestone delays. Soon after sending a revised proposed Development

Budget with numerous unexplained, material changes, the Debtors issued the Second Capital Call

that HGC also disputed because of delayed milestones and substantial variances to the

Development Budget.

       7.      Notwithstanding the foregoing deficiencies, HGC continued to work in good faith

to obtain additional information from the Debtors that would allow it to evaluate the funding

requests and the appropriate next steps for the Project, but the information the Debtors provided

continually lacked transparency and failed to address HGC’s valid requests. HGC’s third party

consultants, Arup and Alvarez & Marsal, agreed that the Debtors’ accounting and financial

reporting practices and the lack of information provided by the Debtors raised serious concerns

that the Project could be completed in a timely manner consistent with the Development Budget.

       8.      Throughout the discussions regarding the delayed milestones and the Development

Budget deviations, as exemplified by numerous statements in the Motion, the Debtors’ and

Energia’s position was that they understand the midstream oil and gas industry better than anyone

else, and therefore any decision they make—even if in direct contravention of the applicable

agreements with HGC—is reasonable and necessary. Unfortunately for the Debtors and HGC, the

Debtors’ hubris has resulted in cost overruns, delays and the project incurring over $177 million

in pipe purchase obligations, twice the amount of the Development Budget, without any ability to



                                                4
        Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 5 of 29




pay. These have undermined the Project’s viability, and the only way to maximize value for all

stakeholders is through a chapter 11 proceeding in this Court.

       9.      Accordingly, on May 4, 2020 (after the April 30, 2020 deadline for the Debtors to

obtain project equity financing had passed) HGC validly exercised its rights under the LLC

Agreement and (i) removed Energia as the Manager of Holdings, (ii) removed the members of

Holdings’ Board of Directors appointed by Energia and Conquista, and (iii) appointed Sehwan

Park, Howoo Shin, and Haeyoung Lee as members of Holdings’ Board of Directors. The new

Board then promptly authorized the filings of these Chapter 11 Cases. Because the filing of these

cases was approved by a validly appointed Board of Holdings, the Court must deny the Motion.

                                        BACKGROUND

   A. Formation of the Debtors

       10.     Debtor Permico was originally formed by Energia on October 24, 2017 as a

member-managed Texas limited liability company.

       11.     Debtor Holdings is a Texas limited liability company formed on February 5, 2019.

On April 30, 2019, Energia and Conquista Energy Services, LLC (“Conquista”) contributed 100%

of the limited liability company interests in Permico to Holdings, effective as of February 5, 2019,

pursuant to a Contribution Agreement, dated as of April 30, 2019, by and between Energia and

Permico (the “Contribution Agreement”).

       12.     Contemporaneously with the execution of the Contribution Agreement, (i) Permico

and Holdings (collectively, the “Debtors”) entered into the Amended and Restated Limited

Liability Company Agreement of Permico Midstream Partners LLC, (ii) Holdings, Energia,

Conquista, and HGC entered into the Amended and Restated Limited Liability Company

Agreement for Holdings (the “LLC Agreement”), (iii) HGC subscribed for 100% of the Series A

Membership Interests of Holdings pursuant to the Series A Limited Liability Company

                                                 5
         Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 6 of 29




Subscription Agreement (the “Subscription Agreement”), (iv) HGC and Permico entered into the

Development Loan Agreement (as amended and in effect on the date hereof, the “Development

Loan Agreement”), by and between Permico and HGC, and HGC made a $30 million secured loan

to Permico pursuant to that agreement, (v) Permico entered into the Security Agreement in favor

of HGC (the “Security Agreement”), and (vi) Energia and Conquista agreed to (a) guarantee

Holdings’ obligations under the LLC Agreement and the Subscription Agreement, (b) guarantee

Permico’s obligations under the Development Loan Agreement, and (c) indemnify Holdings and

Permico in respect of their indemnification obligations under the Subscription Agreement and the

Development Loan Agreement, in each case, pursuant to the Sponsor Guaranty and Pledge

Agreement between HGC, Energia, Conquista, and Holdings (the “Sponsor Guaranty and Pledge

Agreement”).

        13.      HGC is a special purpose entity formed to invest in the Holdings/PMP project.

HGC is part of the Hanwha group, a Fortune Global 500 company based in South Korea whose

business spans many industries, including chemicals and materials, aerospace and mechatronics,

solar energy (manufacturing, power plant development and EPC), finance, engineering &

construction, and services.

        14.      Pursuant to the Development Loan Agreement, HGC loaned Permico $30 million

to finance the development of a Y-Grade transportation and fractionation system connecting the

Permian Basin to Corpus Christi and purity product end markets, including gathering pipelines,

Y-Grade long-haul pipelines, fractionators, an ethane purity product pipeline, Y-Grade and purity

product storage, and an LPG export terminal (the “Project”).3


3
    In addition to the loan amount, HGC (as the Series A Member of Holdings) also made a capital contribution to
    Holdings in the amount of approximately $6.1 million on July 1, 2019. HGC declined to make additional capital
    contributions until Holdings satisfied those conditions that had previously been agreed to in the June 28, 2019


                                                        6
        Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 7 of 29




        15.     Permico granted to HGC, as security for the loan, a lien on and first priority security

interest in, all of Permico’s right, title and interest in, to and under the Collateral (as defined in the

Security Agreement), including all tangible property of Permico and all Assigned Agreements (as

defined in the Security Agreement), including any and all contracts, letters of intent, easements,

licenses, rights of way or other agreements granting Permico any option to purchase, or any right

to lease or use, real property, or granting to Permico any other right to or interest in real property.

See Security Agreement, § 2.1.

        16.     HGC agreed to provide the bulk of the funding for Holdings’ $79.7 million

Development Budget (as defined in the Development Loan Agreement), which provides funding

for the Development Phase to enable Holdings to achieve Financial Close. As the secured lender

under the Development Loan Agreement, HGC loaned Permico $30 million. As a Series A

Member under the LLC Agreement, HGC also contributed approximately $6.1 million in capital

to Holdings, with a commitment (if all conditions were met) to contribute an additional $39 million.

Energia and Conquista, by contrast, contributed only a combined $10 million in capital, with no

further commitment to provide additional capital. See Development Loan Agreement, § 2.3; see

also LLC Agreement, §§ 4.5(s) and (t) and Exhibit A. Amendments to the Development Budget

require HGC’s approval. See Development Loan Agreement, § 1.1 (definition of Development

Budget); LLC Agreement § 4.5(s).

        17.     Holdings’ LLC Agreement gives HGC the right to remove and replace Holdings’

Manager and the Board of Directors designated by Energia and Conquista in the event that Energia

or Holdings materially breaches their obligations under the LLC Agreement, except to the extent




    Amended Capital Call because of the existing defaults discussed herein and the lack of required information
    provided by Permico. See LLC Agreement, Ex. D, ¶ 1.


                                                      7
         Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 8 of 29




that such material breach would not reasonably be expected to result in a material adverse effect

and is cured within thirty (30) days after Holdings or Energia has knowledge of the material breach.

See LLC Agreement, §§ 4.4(c)(iii) and (iv). 4 Furthermore, the failure of the Project Equity

Financing to have occurred on or prior to April 30, 2020 (the “Long-Stop Date”) without the

redemption of HGC’s Series A Membership Interests also constitutes a “Removal Event.” See id.

at § 4.4(c)(vii).

    B. Events of Default and Removal Events under the LLC Agreement

        18.     On November 21, 2019, HGC sent the Debtors a Notice of Default and Removal

Event (the “Notice of Default”), which provided Holdings and Energia notice of the Events of

Default and Removal Events under the LLC Agreement (as well as other agreements) discussed

herein that had occurred as of those dates.

                     i. Unauthorized Execution of the Line Pipe Orders and Acquisition of
                        Line Pipe

        19.     Section 4.5 of the LLC Agreement defines the actions that “[Holdings] will not take,

nor, as applicable, cause or permit any Subsidiary to take . . . without Series A Member Approval.”

This includes at subsection (v):

        execute, amend, or modify any rights or obligations under any provision of any
        engineering, procurement and construction agreement, equipment supply
        agreement, operations and maintenance agreement, technology license agreement,
        real property agreement, gas transportation agreement; fractionation agreement;
        tolling agreement; offtake agreement; dedication agreement; gas supply agreement;
        service agreement; management agreement; or other material agreement with
        respect to the development, construction, financing, commissioning, ownership or
        operation of the Project that, in each case, directly requires the payment or receipt
        of an amount greater than $5,000,000 over the term of such agreement, or any
        guaranty of any of the foregoing (“Material Contracts”), except to the extent that
        any such execution, amendment, or modification is in accordance with the
        Development Budget and would not adversely impact the Project Pro Forma.

4
    In addition to the three Board members originally appointed by Energia and Conquista, HGC also appointed a
    Board member. See LLC Agreement, § 4.1(b).


                                                      8
          Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 9 of 29




          20.    Although almost completely ignored by Energia in its Motion, in May 2019, less

than six weeks after the parties entered into the LLC Agreement and the Development Loan

Agreement, Permico executed the following line pipe orders without HGC’s consent: (i) three

purchase orders dated May 7, 2019 with Corpac Steel Products Corp. (“Corpac”) for certain line

pipe in the amount of approximately $29,904,520.00, $18,273,193.10, and $47,604,329.74

respectively; and (ii) three purchase orders dated May 14, 2019 with Edgen Murray Corporation

(“Edgen”) for certain line pipe in the amount of approximately $16,701,102.90, $35,478,460.80,

and $29,478,368.00 respectively (collectively, the “Line Pipe Orders”). The Line Pipe Orders total

$177.4 million—a figure that is more than double the total Development Budget of approximately

$79.7 million for the entire Development Phase of the Project.

          21.    Holdings was required to obtain HGC’s approval for the Line Pipe Orders before

they were executed because they are (i) equipment supply agreements that require payment of an

amount greater than $5 million over the term of such agreements, and (ii) not in accordance with

the Development Budget and clearly adversely impacted the Project Pro Forma. Holdings did not

seek nor did it receive HGC’s approval before Permico entered into the Line Pipe Orders. 5

Therefore, Holdings committed an Event of Default6 when Permico entered into the Line Pipe

Orders.


5
    Although not discussed in the Motion, Holdings previously contended that it did not require HGC’s approval for
    Permico to enter into the Line Pipe Orders, but this argument contradicts the clear language of section 4.5(v) of
    the LLC Agreement. Holdings was in fact required to obtain HGC’s approval “except to the extent that any such
    execution, amendment, or modification is in accordance with the Development Budget and would not adversely
    impact the Project Pro Forma.” Holdings’ prior assertion that HGC’s consent was not required because the line
    pipe purchase orders were Material Contracts that “do not adversely impact the Project Pro-Forma because they
    are specifically contemplated in the Project Pro-Forma” completely ignores the first requirement that such
    Material Contracts be in accordance with the Development Budget.
6
    The LLC Agreement defines “Event of Default” to include “(iv) the occurrence of any event which could
    reasonably be expected to result in a material adverse effect on the Company, any Subsidiary or the Project, and,
    if such event is susceptible of cure, the event is not remedied within 60 days of the Manager receiving knowledge


                                                         9
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 10 of 29




       22.      As a result of Permico’s improper execution of the Line Pipe Orders, Permico

incurred substantial unapproved expenses, which appeared in the revised Development Budget

Holdings submitted to HGC for approval on July 24, 2019—more than two months after Permico

had entered into the Line Pipe Orders—as a new line item labeled “line pipe payments and holding

fees”, in the amount of $9.97 million. This revised Development Budget was never approved.

       23.      The true nature of the Line Pipe Orders and the terms contained therein was

misrepresented by Holdings to HGC, including during meetings held on August 5 and September

3, 2019. In those meetings, Holdings explained that the holding fee was essentially an option fee,

and that if Holdings did not pay this holding fee they would lose the pipe (and there would no

longer be an obligation to purchase the pipe). This explanation is inconsistent with the terms of

the Line Pipe Orders, which contain firm obligations to purchase the line pipe.

       24.      Further, the Line Pipe Orders are problematic because the commitment to purchase

$177.4 million of line pipe will undoubtedly have an adverse impact on Holdings’ ability to obtain

both debt and equity financing, as necessary under the Project Pro Forma. Any future investor

would have to take into consideration that Permico has committed itself to a very substantial

liability during the development phase of the Project, and a significant portion of any future funds

invested would likely have to be spent on this line pipe.

       25.      In addition, Permico cannot enter into any contracts (including purchase orders)

under which Permico is obligated to pay more than $300,000 over the term of the contract, unless

such contract is in accordance with the Development Budget and such contract would not




   thereof, [and] (v) any breach or default of any representation, warranty, covenant, indemnity or agreement of the
   Company, the Manager, the Sponsor, or Conquista under this Agreement or any other Transaction Agreement
   and, if such misrepresentation, breach of warranty, covenant, indemnity or agreement is susceptible of cure, such
   misrepresentation or breach is not remedied within 60 days of the Manager receiving knowledge thereof….”


                                                       10
        Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 11 of 29




adversely impact the (i) construction budget, (ii) the debt and equity financing plan, and (iii) the

base case financial projections of Holdings, Permico and their subsidiaries for the Project (the

“Project Pro Forma”). See id. at § 7.7(a); see also LLC Agreement, § 4.5(cc).

        26.      Permico’s execution of the Line Pipe Orders without HGC’s consent and

acquisition of the line pipe materially breached, among other provisions, sections 4.5(s), (t), (v),

and (cc) of the LLC Agreement and section 7.7(a) of the Development Loan Agreement and was

not cured within 30 days. Thus, it also constituted a Removal Event under section 4.4(c)(iii) and

(iv) of the LLC Agreement.

        27.      By email dated October 3, 2019, Holdings further confirmed that all of the Line

Pipe Orders had already been manufactured and were already delivered or in the process of being

delivered. 7 Accordingly, HGC’s first priority lien attached to the pipe when titled passed to

Permico upon delivery, and any subsequent attempt to transfer title back to Corpac or Edgen would

not be free and clear of HGC’s lien and would constitute a preference or fraudulent transfer.

        28.      Furthermore, to the extent that these Line Pipe Orders allowed the pipe vendors to

obtain a lien on any of Permico’s assets, this also constitutes a breach of Section 7.2 of the Loan

Agreement, which provides that Permico shall not allow a lien to be created on Permico’s property

except for Permitted Liens. Permitted Liens include “materialmen’s warehousemen’s, mechanic’s,

repairmen’s and other similar Liens arising in the ordinary course of business securing payment

not yet due or payable or being contested in good faith by appropriate proceedings, which amounts

have been appropriately reserved in accordance with GAAP or bonded over in accordance with




7
    Corpac filed an adversary proceeding in this Court (Case No. 20-03126) seeking a declaratory judgment that
    (i) the pipe is not property of the Debtors’ estates, (ii) HGC does not have a security interest in the pipe, and
    (iii) Corpac has a valid and first priority lien over the Debtors’ pipeline and certain other property under Chapter
    53 of the Texas Property Code regardless whether the pipe was ever delivered.


                                                          11
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 12 of 29




Applicable Law, and which will not materially detract from the value of or materially interfere

with the current or anticipated use of the Project.” Development Loan Agreement, p. 9. Because

Permico did not accrue or bond for the amount of Corpac’s alleged liens, Corpac’s liens were not

a “Permitted Lien.” This also breaches section 4.5(z) of the LLC Agreement, which requires Series

A Member approval to encumber the assets of the Company or any Subsidiary in excess of

$250,000.

                  ii. Failure to Diligently Pursue Completion of the Project in accordance
                      with the Development Budget

       29.     Holdings and Energia have failed to diligently pursue completion of the

development of the Project in accordance with the Development Budget, the development schedule,

and consistent with the Project Pro Forma as required by section 4.4(b)(i) of the LLC Agreement.

As of the Petition Date (as defined below) the Debtors have not yet completed even those

milestones listed for completion by July 15, 2019 under the Development Schedule attached to the

LLC Agreement.

       30.     Holdings, Energia, and Conquista represented and warranted in section 3.8(h) of

the LLC Agreement that “All information relating to the business, assets, liabilities, operations,

financial condition and prospects of [Holdings] and/or its businesses furnished by or on behalf of

[Holdings] (other than forecasts and projections) to [HGC] has been, when taken as a whole in

light of the circumstances under which the information was provided at the time it was furnished,

accurate and complete in all material respects and not materially misleading.” The Development

Budget and the Development Schedule were key elements of the LLC Agreement that HGC relied




                                               12
        Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 13 of 29




on when deciding to invest in the Project, and were designed to ensure the prudent and timely

development of the Project.8

        31.      On June 18, 2019, only six weeks after Holdings provided the Development Budget

attached to the LLC Agreement, Holdings issued the First Capital Call (as defined below) that

reflected ten delayed milestones (almost a third of the milestones to be completed by June 18,

2019). These substantial delays had occurred even before the First Capital Call had been submitted

by Holdings to HGC. The First Capital Call further included a revised Development Budget that

totaled the same $79,747,834 set forth in the original Development Budget even though the

majority of individual line item amounts had changed, in one instance by as much as $2.3 million.

In response, HGC disputed the First Capital Call and sought information from Holdings about the

changes and the delays in accordance with the LLC Agreement. Holdings failed to provide clear

and meaningful information to explain the budget variations and schedule delays.

        32.      Just over a month later, on July 24, 2019, Holdings sent HGC another proposed

amended Development Budget (the “July 24 Development Budget”), which this time reflected

thirteen delayed milestones (almost a third of the milestones to be completed by July 24, 2019).

The July 24 Development Budget again totaled $79,747,834 even though the majority of individual

line item amounts had again been changed. For example, in the original Development Budget, the

total “Spend Estimate to Financial Close” for the pipeline development and engineering costs

associated with the Companero Y Grade and Simpatico was $55,541,084, but the July 24

Development Budget estimate was only $42,636,281. Holdings failed to provide a reasonable

explanation for this substantial $13 million variance. Moreover, the July 24 Development Budget


8
    The centrality of the Development Budget and its importance to HGC at the time it entered into the LLC
    Agreement is reflected throughout the Agreement, including Sections 4.2(a), 4.5(s), 4.5(t), 4.5(v), 4.5(cc), 4.5(dd),
    5.2(b), and Exhibits C and D.


                                                          13
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 14 of 29




included for the first time a $9,965,000 line item for “Line Pipe Payments and Holding Fees.”

Similarly, the original Development Budget reserved $7,571,887 for “Contingency” expenses. In

the July 24 Development Budget, that amount doubled to $15,449,467. And the amount for

“Engineering/Program Management” decreased from $15,117,339 in the original Development

Budget to $6,503,272 in the July 24 Development Budget.

       33.    The same issues occurred in the August 28, 2019 Development Budget that

Holdings provided. Despite numerous differences between the August 28, 2019 Development

Budget and the July 24 Development Budget, the total Development Budget of $79,747,834 did

not change by a single dollar. Holdings explained that “certain modifications were necessary to

the Development Budget in order to react to and navigate current realities of the Project” and

dismissively responded that, contrary to the representations in the LLC Agreement, “the

milestones described in the Development Budget were never intended to be guaranteed dates.”

However, more troubling than the proposed modifications to the Project milestones was the lack

of relevant information provided and any reasonable remedial action plan to account for the

material changes and delays.

       34.    Further evidencing the failure of Holdings to develop the Project in accordance with

the Development Budget and consistent with the Project Pro Forma is Holdings’ failure to

adequately negotiate the offtake agreements (agreements with producers to transport, store,

fractionate and provide other services for their mixed NGL’s and purity products), which are

critical in order for the Project to reach Project Debt Financing and Project Equity Financing

(“Funding”), and thereby reach FID. Holdings’ initial estimate for reaching Funding was July 2019.

However, in July and August 2019 Holdings was still representing that it was within a few weeks

of executing offtake agreements. Then on September 12, Holdings surprised HGC by providing a



                                               14
        Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 15 of 29




further update stating that initial drafts of the agreements had just been sent to two of the five

counterparties in early September, and that initial term sheets had been sent to two other

counterparties during the last week of August. These failures to successfully negotiate and execute

the offtake agreements within the necessary timeframe to achieve timely Funding and FID

represented a substantial departure from Holdings’ initial representations. To date, HGC has yet

to receive confirmation from Holdings that a single offtake agreement has been executed with a

counterparty.9

        35.      Each of the events and modifications to the Development Budget described above

(i) constitute a failure by Holdings to diligently pursue completion of the development of the

Project in accordance with the Development Budget and consistent with the Project Pro Forma (as

required in section 4.4(b)(i) of the LLC Agreement), (ii) could reasonably have been expected to

result in a material adverse effect on Holdings or the Project, and as such, constituted an “Event

of Default,” and (iii) required Energia to notify HGC that an event had occurred that could

reasonably have been expected to result in a material adverse effect on the ability of Holdings to

achieve the date of Project Debt Finance or Project Equity Finance in accordance with the Project

Pro Forma and as required in Section 7.1(b)(v) of the LLC Agreement. Holdings’ failure to comply

with each of these requirements as they relate to the events described above constitutes a separate

Event of Default under the terms of the LLC Agreement, and the failure to diligently pursue

completion of the Project in accordance with the Development Budget constitutes a Removal

Event under section 4.4(c)(iii) and (iv) of the LLC Agreement.


9
    The Motion asserts that “prior to the filing of the Cases, Debtor PMP had reached terms with a third party on a
    commercial agreement that, when combined with other commercial agreements that had previously been
    negotiated and agreed to, would sell enough throughput from the pipeline to make the entire Pipeline Project
    financially viable.” Motion ¶ 46. Not only does the Motion fail to provide any details of this supposed new
    agreement, it fails to provide any details regarding the supposed previous agreements. To date, the Debtors have
    not provided HGC with proof of any executed offtake agreements.


                                                        15
         Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 16 of 29




                      iii. Failure to Close on Project Equity Financing or to Redeem HGC’s
                           Membership Interests

         36.      As discussed above, the LLC Agreement required Holdings and Energia to take all

actions reasonably necessary to obtain the Project Equity Financing and the Project Debt Financing

by the Long-Stop Date, and Holdings is required to redeem HGC’s Series A membership interests

if the Long-Stop Date occurred before Holdings obtained the Project Equity Financing. See LLC

Agreement, §§ 4.4(b)(iv) and 5.5(a). As of the date of this Objection, neither has occurred. The

requirement to obtain the financing by the Long-Stop Date was a critical component of the LLC

Agreement because it would ensure the timely completion of the Project, and failure to obtain

Project Equity Financing and to redeem HGC’s Series A membership interests constitute an

express Removal Event. See id. at § 4.4(c)(vii).

         37.      HGC never received any evidence of a realistic proposal to redeem HGC’s Series

A membership interests. 10 For example, Todd Culwell, the Debtors’ pre-bankruptcy outside

counsel, claimed in a March 23, 2020 email that “We have received a proposal for new equity”

and further requested an extension of the Long-Stop Date to give Energia “time to finalize

documentation and align with the pipe manufacturers.” HGC requested that the Debtors provide

any documentation (i.e. a term sheet or LOI) or emails available relating to this proposal, but

nothing further was provided (and no response was received) prior to April 30, 2020.

         38.      The only “offer” HGC received was on April 30, 2020, when Holdings sent a non-

binding Letter of Intent, which was executed on April 30, 2020, with numerous significant


10
     In the Motion Energia makes contradictory statements regarding the Debtors ability to obtain additional financing
     or to redeem HGC’s Series A membership interests. In paragraph 43 Energia contends that the Debtors sent a
     proposal from a third party that would have almost paid HGC in full but then later argues, without any evidentiary
     support, that “Hanwha’s funding failures made it impossible for Holdings to obtain final project financing by
     April 30, 2020.” Cf. Motion, ¶ 43 with ¶ 54. Whether it was possible or not despite the Debtors’ mismanagement
     and numerous defaults, the key point is that the Debtors did not obtain Project Equity Financing or redeem HGC’s
     Series A membership interests by the Long-Stop Date.


                                                          16
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 17 of 29




contingencies, including obtaining financing for the transaction, conducting business, financial,

tax and environmental due diligence, and negotiating and executing definitive documents, with a

target close date within 90 days that may need to be extended. This non-binding “offer” fell well

short of the LLC Agreement’s requirement that HGC’s Series A membership interests must be

redeemed on or prior to April 30, 2020 absent Holdings obtaining Project Equity Financing.

                   iv. Failure to Execute, Deliver, and Record Certain Mortgages

       39.     Section 2.2 of the Security Agreement provides that the parties’ intention was that

the description of the Collateral set forth in section 2.1 of the Security Agreement be sufficient to

enable HGC, upon exercise of its remedies set forth in the Security Agreement, to (a) take

possession of, and foreclose upon, all of the right, title and interest of Permico in and to the Project

and any and all real property and personal property of Permico, tangible and intangible, used or

usable in connection therewith, and (b) operate, sell, lease, license or otherwise dispose of the

entire interest of Permico in and to the Project or any part thereof, in each case, upon the occurrence

and during the continuance of an Event of Default under the Security Agreement.

       40.     Section 2.8 of the Security Agreement requires Permico to take all such actions and

authenticate or sign and file or record such records or instruments, as are necessary or as HGC

may request to perfect and establish the priority of the liens granted by the Security Agreement in

any and all of the Collateral or to enable HGC to exercise its remedies, rights, powers and

privileges under the Security Agreement. In addition, section 2.9 of the Security Agreement

requires Permico, at its expense, to (a) promptly execute and deliver all further agreements,

instruments and documents, and (b) take all further action, that may be necessary or advisable, or

that HGC reasonably determines may be necessary or advisable, in order to create, perfect, or




                                                  17
         Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 18 of 29




protect any security interest granted or purported to be granted thereby, or to enable HGC to

exercise and enforce its rights and remedies thereunder with respect to the Collateral.

         41.      On November 8, 2019, HGC delivered a notice to Permico demanding that Permico,

within fifteen (15) days after the date thereof, (a) duly execute and deliver to HGC a mortgage

with HGC, as secured party, in form and substance reasonably satisfactory to HGC and in

appropriate form for recording, pursuant to which HGC, as secured party, shall obtain, as security

for the obligations, a first priority lien (subject only to Permitted Liens (as defined in the Security

Agreement)) in all of the rights of Permico in and to (i) all of the interests in real property described

on Annex 1 attached thereto and (ii) all other interests in real property, including all leasehold

interest options or easements, held by Permico as of the date hereof (the “Mortgages”) and

(b) make all recordings (including recording the Mortgages in the county recorder’s office of the

applicable jurisdiction(s) in which any such interests in real property is located) and filings, and

pay all fees, charges and taxes necessary to cause such recordings and filings, to perfect such lien.

As of the Petition Date, Permico has not executed and delivered the Mortgages to HGC, which

constitutes an Event of Default and a Removal Event under section 4.4(c)(iii) and (iv) of the LLC

Agreement.

     C. Disputed Capital Calls

         42.      Pursuant to section 5.2(b)(i) of the LLC Agreement, Holdings was permitted, twice

per month, to request capital contributions from HGC for Approved Purposes11 as long as each of

the conditions set forth in Exhibit D to the LLC Agreement were satisfied. Among other conditions


11
     “Approved Purposes” is defined in the LLC Agreement as “project development activities with respect to the
     Project undertaken in accordance with the Development Budget, including the development activities described
     in the Development Budget and other development activities not expressly described in the Development Budget,
     but reasonably necessary for the development of the Project in accordance with the Development Budget.
     ‘Approved Purposes’ shall not include any reimbursement of costs of, or for payment of any amounts to, any
     member of the Sponsor Group or any Related Person, unless approved by Series A Member Approval.”


                                                       18
           Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 19 of 29




included in Exhibit D (Series A Capital Conditions), (i) Holdings was required to be in compliance

with the Development Budget, with any deviated amounts approved by HGC, such approval not

to be unreasonably withheld; (ii) all development milestones whose outside completion date set

forth in the Development Budget was before the capital contribution date have occurred, or

Holdings has complied with any milestone remedial action plan approved by HGC; (iii) no Event

of Default shall have occurred under the LLC Agreement and no material default shall have

occurred under any other transaction document; and (iv) at least five business days prior to the

capital call HGC shall have received a draft of the written report to be issued by the independent

engineer of the Project, which draft report shall not indicate any circumstance that is reasonably

expected to have a material adverse effect on Holdings’ ability to achieve the Project Equity

Financing and Project Debt Financing by the Long-Stop Date.

           43.    HGC is entitled to dispute any capital call by providing written notice to Energia

within three business days after receipt of a capital call. See LLC Agreement, § 5.2(b)(ii). The

written notice must dispute, in good faith, whether the requirements of section 5.2(b) have been

satisfied. See id. Upon delivery of a capital call dispute notice, the capital call shall be deemed

automatically withdrawn. See id.

             i.   June 18, 2019 Capital Call

           44.    As discussed above, Holdings issued the first Series A Capital Call Notice on June

18, 2019 (the “First Capital Call”), after the Debtors had already breached the LLC Agreement

and the Development Loan Agreement by entering into the Line Pipe Orders over one month

earlier.

           45.    HGC promptly disputed the First Capital Call in a written notice dated June 21,

2019 pursuant to section 5.2(b)(ii) and Exhibit D of the LLC Agreement because of numerous



                                                  19
         Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 20 of 29




defects in the capital call notice (the “First Capital Call Dispute Notice”). HGC objected in good

faith to, among other things, (i) the lack of detail in the First Capital Call related to the use of the

requested proceeds from HGC,12 (ii) the revised development milestones because Holdings had

not submitted any milestone remedial action plan for approval by HGC, (iii) the modifications to

the Development Budget, which had not received HGC’s approval and (iv) modifications to

disclosure schedules without providing any supporting information or documentation. Because of

these deficiencies, in accordance with section 5.2(b)(ii) of the LLC Agreement, HGC requested

additional information from Holdings about the unauthorized changes to the Development Budget

and the Project milestones and disclosure schedule modifications, however, Holdings failed to

provide clear and meaningful information to explain these deviations. Upon delivery of the First

Capital Call Dispute Notice, the First Capital Call was deemed automatically withdrawn pursuant

to the terms of the LLC Agreement. See LLC Agreement, § 5.2(b)(ii).

         46.      Although as of June 18, 2019 the Debtors had already entered into approximately

$177.4 million of Line Pipe Orders, as noted above, the First Capital Call sought to modify

disclosure schedules by mentioning the Corpac orders in the amount of approximately $95.78

million on the final page of the First Capital Call without providing any supporting information or

documentation, and without any related revisions to any line items in the Development Budget.

As discussed above, the Debtors never sought HGC’s approval of the Line Pipe Orders as required

by the LLC Agreement.



12
     The First Capital Call simply quoted the definition of Approved Purposes in its description of how the proceeds
     would be used: “Use of Proceeds: Project development activities with respect to the Project undertaken in
     accordance with the (a) Development Budget, including the development activities described in the Development
     Budget and other development activities not expressly described in the Development Budget, but reasonably
     necessary for the development of the Project in accordance with the Development Budget and (b) the Project Pro
     Forma.” However, Section 5.2(b)(ii) of the LLC Agreement requires “a description in reasonable detail of the
     Approved Purposes of the Series A Capital Call”.


                                                        20
         Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 21 of 29




         47.      The Motion strangely notes that weeks before Energia issued the First Capital Call

the Debtors had discussed the potential first capital call with HGC and no one from HGC objected

to the then non-existent capital call, see Motion, ¶ 18, as if the failure to object before a capital call

was issued somehow negated the provisions of the LLC Agreement governing the requirements of

a valid capital call and HGC’s ability to dispute a non-conforming capital call. In the Motion

Energia also complains that “the new Hanwha team would prove itself to be uninterested in

learning about or pursuing the Pipeline Project.” See id. at ¶ 17. However, the information requests

submitted by the HGC Houston team in relation to the modifications to the Development Budget

and milestone schedule, HGC’s hiring of consultants from Arup and Alvarez & Marsal at its own

expense (as further described below), and the frequent communications with the Debtors

undermines Energia’s allegation that HGC’s Houston team was uninterested in learning about or

pursuing the Project.

         48.      After HGC sent the First Capital Call Dispute Notice, the Debtors and HGC

continued to discuss the Debtors’ funding needs and HGC requested additional information to

evaluate the revisions to the Development Budget and the delayed milestones in keeping with its

duty to act in good faith with respect to disputing a capital call.13 Despite the myriad issues with

the First Capital Call and the continued delays with the Project, HGC granted a limited waiver of

the capital call conditions to permit the funding of $6.1 million on July 1, 2019 to fund certain

expenses because HGC was committed to the success of the Project. Holdings agreed in a June 28,

2019 waiver letter to withdraw the First Capital Call and agreed in the Covenants section to provide


13
     HGC never insisted that it would “only meet capital calls in arrears, after third party invoices had been presented
     to [HGC],” Motion, ¶ 19, but in accordance with the Form of Series A Capital Call Notice attached to the LLC
     Agreement as Exhibit C, both the First and Second Capital Calls provided that the amounts requested were
     “required for Project costs for Approved Purposes owing during the period that is two (2) weeks following the
     Contribution Date.” Accordingly, any proposed costs that would accrue more than two weeks after the
     Contribution Date would need to be part of a subsequent capital call.


                                                          21
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 22 of 29




a revised development schedule and development budget, milestone remedial action plan, material

contracts and financial statements, and other project-related data such as a list of all executed

material contracts by July 19, 2019.

         ii.   July 24, 2019 Capital Call

       49.     Despite the fact that these ongoing issues were still being resolved and the revised

development budget and schedule, and milestone remedial action plan had not yet been approved,

the Debtors moved forward with issuing another capital call on July 24, 2019 for an additional

$12,040,390 (the “Second Capital Call”). The Second Capital Call again conceded that the Debtors

were not in compliance with the development milestones and the Development Budget. On July

26, 2019, HGC submitted a written notice to the Debtors disputing the Second Capital Call

pursuant to section 5.2(b)(ii) of the LLC Agreement (the “Second Capital Call Dispute Notice”).

Among other things, the Second Capital Call Dispute Notice objected to the failure to meet the

development milestones and the unauthorized deviations from the Development Budget.

       50.     An additional obstacle to funding Holdings’ Second Capital Call arose when HGC

learned that Energia had concealed John Porter’s claim to an ownership interest in OSI Petro LLC,

which is a partial owner of Energia. In addition to constituting a default of the Representations and

Warranties contained in section 3.7 of the LLC Agreement, the undisclosed ownership dispute

threw into doubt the validity of HGC’s ownership interest, the LLC Agreement, and the

Development Agreement, and exemplified the lack of information provided by the Debtors and

the numerous management issues that distracted the Debtors from timely completing the Project

milestones. HGC first learned of the ongoing ownership dispute when it received a letter from

Porter’s counsel on August 6, 2019. In accordance with the Series A Capital Call Conditions, HGC

could not provide funding until this issue was resolved. Despite this ongoing ownership dispute,



                                                 22
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 23 of 29




HGC nevertheless continued to evaluate in good faith Holdings’ Second Capital Call, as evidenced

by HGC’s continued due diligence throughout August and September 2019. HGC was not notified

that this outstanding ownership dispute had been finally settled until September 17, 2019, when a

Settlement Agreement was finally reached.

       51.     Despite Holdings’ apparent inability to deliver a Series A Capital Call Notice that

complies with the clear requirements of the LLC Agreement, HGC continued to devote significant

time and expense to further the Project. On July 29, 2019, HGC hired Arup Texas Inc. (“Arup”),

a global engineering and infrastructure consultancy, to assist with HGC’s review of the available

project-related documents, financial model, project management performance, and the level of

progress achieved to date. Arup quickly got up to speed and attended the August 5, 2019 and

September 3, 2019 meetings with the Debtors’ management.

       52.     On September 18, 2019, Arup submitted a Project review report to HGC (the “Arup

Report”). Arup concluded in its report that there was no reason for concern on the over-all design

of the Project and the proposed total investment amount was consistent with other similar projects,

however, the following issues were noted in the report (i) the management plan, systems, and

personnel employed by the Debtors were insufficient for a project of this size and jeopardized

timely FID, (ii) the accounting practices and availability of information raised concerns over the

ability to close the Project Equity Financing and the Project Debt Financing in a timely manner,

(iii) the Debtors had not demonstrated the capability or capacity to properly track and report their

financial condition, and (iv) the lack of transparency and realistic awareness of the progress toward

FID, especially regarding the progress on commercial agreements, development schedule and

budget raises serious concerns as to the viability of the development under the current management.




                                                 23
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 24 of 29




       53.     These findings were further supported by another advisor HGC retained, Alvarez

& Marsal, a global consulting firm with substantial experience in the energy industry, on August

26, 2019 to assist with reviewing the Debtors’ project management and reporting of the Project

from a financial and accounting perspective. Alvarez & Marsal worked together with Arup and

similarly found issues with the financial reporting provided by Holdings to HGC, including a lack

of detailed information contained within such reports. Additionally, Alvarez & Marsal found the

Development Budget to be deficient with respect to its unrealistic timeline and missing and

unrealistic costs and expenses.

       54.     Despite these various deficiencies, HGC subsequently again offered to waive

certain Series A Capital Call Conditions to permit an additional $6.4 million in funding in

September 2019, subject to reasonable conditions designed to address issues related to Energia’s

management of the Project. Energia rejected HGC’s offer and failed to ever satisfy the conditions

contained in the first waiver letter dated June 28, 2019.

       55.     On November 21, 2019, HGC sent the Debtors and Energia the Notice of Default

and Removal Event, which included a demand for Holdings to redeem HGC’s Series A

membership interests as a result of certain Events of Default pursuant to section 5.5(c) of the LLC

Agreement. As explained above, Holdings has not redeemed the membership interests, even

though the Long-Stop Date has now passed. The Notice of Default also terminated the remaining

commitments under section 2.1 of the Development Loan Agreement.

   D. Appointment of Board and Authority to File Bankruptcy

       56.     On May 4, 2020, just prior to the filing of the Chapter 11 Cases (as defined below),

HGC exercised its right to (i) remove Energia as the Manager of Holdings, (ii) remove the

members of Holdings’ Board of Directors appointed by Energia and Conquista, and (iii) appoint



                                                 24
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 25 of 29




Sehwan Park, Howoo Shin, and Haeyoung Lee as members of Holdings’ Board of Directors.

Thereafter, the new Board of Directors for Holdings authorized the filing of the Debtors’ Chapter

11 Cases.

   E. Chapter 11 Cases

       57.     On May 4, 2020 (the “Petition Date”), the Debtors filed voluntary petitions in this

Court commencing these cases under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

       58.    After prior management’s disregard for the requirement to comply with the

Development Budget, unauthorized execution and acquisition of approximately $177 million of

line pipe, inability to timely complete the Project, and the failure to obtain Project Equity Financing

by the Long-Stop Date, among other defaults that constitute Removal Events, HGC exercised its

rights to replace management in an effort to determine whether an orderly liquidation is in the best

interest of all creditors. Because title to the pipe has already transferred to the Debtors, HGC

believes it is oversecured (as Energia acknowledges in the Motion), and that unsecured creditors

could receive a significant recovery in these Chapter 11 Cases—whether by pursuing the Projector

through an orderly liquidation.

       59.    The oversight of this Court and an independent fiduciary is desperately needed to

avoid additional value destructive decisions by the Debtors’ prior management and to ensure a

process that comports with the interests of all creditors.

                                           OBJECTION

       60.     The sole argument in the Motion is that the Debtors’ prior Board members and

Manager were improperly removed and replaced by HGC. See Motion, ¶¶ 48-51. As discussed in

detail above, HGC properly removed and replaced the prior Board members and Manager pursuant

to the LLC Agreement because several Removal Events occurred.



                                                  25
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 26 of 29




       61.     Energia tacitly acknowledges that the Debtors breached the LLC Agreement, but

contends that HGC materially breached the LLC Agreement first by not disputing the First and

Second Capital Calls in good faith, and as a result the lack of funding from HGC caused the

Debtors to subsequently breach the LLC Agreement. See id. at ¶¶ 52-54. In support of this position

Energia cites three unremarkable Texas cases providing that a contract counterparty’s material

breach or a breach that renders the other party’s performance impossible excuses the future

performance of the non-breaching party. See id. at ¶ 52. While this recitation of black letter law is

accurate, it does not support Energia’s Motion because even prior to the First Capital Call the

Debtors materially breached the LLC Agreement by entering into the Line Pipe Orders in the

amount of approximately $177 million without HGC’s approval and failing to adhere to the

Project’s milestones. Thus, to the extent either party was excused from future performance, it was

HGC.

       62.     The Debtors also never complied with the LLC Agreement’s express requirements

for valid capital calls (as the Debtors conceded in both the First and Second Capital Calls where

they listed various modifications to the Development Budget and missed development milestones),

and thus HGC did not breach the LLC Agreement and was never required to fund the capital calls.

HGC disputed both the First and Second Capital Calls in good faith and thus pursuant to section

5.2(b)(ii) of the LLC Agreement the capital calls were deemed automatically withdrawn. HGC did

not breach the LLC Agreement in any way, and HGC’s capital call disputes were proper and in

compliance with the LLC Agreement.

       63.     The Texas Supreme Court has held that “‘bad faith’ means more than merely

negligent or unreasonable conduct; it requires proof of an improper motive or willful ignorance of

the facts.” Associated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276, 285 (Tex. 1998).



                                                 26
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 27 of 29




Energia cannot meet its burden to prove that HGC acted with an improper motive or was willfully

ignorant of the facts. To the contrary, HGC continued to seek the information required under the

LLC Agreement while the Debtors attempted to obfuscate and delay.

       64.     Despite Energia’s baseless allegations, there is no requirement in the LLC

Agreement or elsewhere that HGC must hire a third party consultant in order to dispute a capital

call in good faith, and if the parties had intended such a requirement they would have included it

in the extensively negotiated LLC Agreement. Furthermore, many if not all of the requirements of

section 5.2(b) of the LLC Agreement do not require the assistance of a third party consultant to

determine whether Holdings was in compliance, and Holdings admitted in paragraph 6(b) of the

First and Second Capital Calls that not all of the conditions required in Exhibit D to the LLC

Agreement had been satisfied.

       65.     Bankruptcy is the proper forum to address the Project’s issues. For this Project to

be financially viable, Energia would have needed to obtain executed commitments from

investment grade third parties to fill sufficient throughput capacity in the pipeline and purchase

offtake in order for a bank to agree to provide financing. Energia has failed to obtain even a single

executed commitment from a producer since this Project began. The only way that the Project has

any chance of success is if the Debtors are managed by competent professionals who are

transparent about the Debtors’ finances and the status of the Project. In this regard, the appointment

of a chapter 11 trustee and the oversight of this Court are important safeguards. However, that

alone is insufficient because the Debtors need additional financing, which the Debtors are unlikely

to obtain absent the protections of the Bankruptcy Code.

       66.     The Debtors need to restructure their operations and debts, including resolving the

issues raised by Corpac and Edgen, in a chapter 11 proceeding to prepare them for the difficult



                                                 27
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 28 of 29




task ahead of either completing the Project or conducting an orderly liquidation—especially in

light of current industry-wide economic conditions and the existing global pandemic. Accordingly,

for the reasons stated herein the Court should deny the Motion.


Dated: May 29, 2020                  Respectfully submitted,

                                     Porter Hedges LLP
                                     /s/ Joshua W. Wolfshohl
                                     Joshua W. Wolfshohl (TX 24038592)
                                     Aaron J. Power (TX 24058058)
                                     M. Shane Johnson (TX 24083263)
                                     Porter Hedges LLP
                                     1000 Main Street, 36th Floor
                                     Houston, Texas 77002-2764
                                     Telephone: (713) 226-6000
                                     Facsimile: (713) 226-6295

                                     COUNSEL FOR HGC MIDSTREAM INV, LLC




                                               28
       Case 20-32437 Document 51 Filed in TXSB on 05/29/20 Page 29 of 29




                                    CERTIFICATE OF SERVICE

        I certify that on May 29, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                            /s/ Joshua W. Wolfshohl
                                                            Joshua W. Wolfshohl




                                               29
